DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the recitation of “the first input signal” (line 4) is indefinite because it is confusing.  Did the applicant mean the second input signal?  Since the metes and bounds of the claim cannot be determined renders the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2013/0077736) in view of Yeh et al. (US 2008/0055505).
Regarding claim 1, Son’s figure 4a shows a shift register comprising an input unit (60), an input signal (BW, FW); an output unit (T3), a gate output terminal (N Gout); a reset unit (30).
Son’s figure 4a does not show an electrostatic discharging unit for pulling down a voltage of the gate output terminal according to a low gate voltage after the gate output terminal outputs the output signal as called for in claim 1.
Yeh et al.’s figure shows a plurality of shift register (S1, S2,…Sn) each gate output terminal of the shift registers is coupled to an electrostatic discharging unit (E23, E24, ..En) for pulling down a voltage of the gate output terminal according to a low gate voltage (VA) after  the gate output terminal outputs the output signal and a low gate voltage (VA).  This will prevent erroneous operation.  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Yeh et al.’s electrostatic discharging unit in each of Yeh et al.’s shift register for the purpose of preventing erroneous operation as taught by Yeh et al. reference.
Regarding claim 2, Son’s figure 4a shows the input unit comprising a first transistor (T1), a first control signal (N-2 Gout), a first input signal (FW); a second transistor (T10), a second control signal (N+2 Gout), a second input single (BW).

Regarding claim 4, Son’s figure 4a shows the reset unit comprising a fourth transistor (T7), a second clock signal (CLK2).
Regarding claim 5, Son’s figure 5 shows the first clock signal differs from the second clock signal by two gate line turn-on time in terms of clock pulse, the first input signal (N-2 Gout) and the second input signal (N+2 Gout).
Regarding claims 7 and 10, Son’s figure 9 shows a plurality of shift registers connected in series; wherein each shift register is driven by first and second clock signals; wherein the first clock signal differs from the second clock signal by two gate lines turn on times in terms of a clock phase (see Son’s figure 8).
Regarding claim 8, Son’s figure 9 also shows four clock signals, a first control signal (N-1 Gout), a first input signal (FW); a second control signal (N+1 Gout), a second input single (BW).
Regarding claim 9, Son’s figure 10 shows a plurality of shift registers with eight clock signals.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2013/0077736) in view of Yeh et al. (US 2008/0055505) and further in view of Umezaki et al. (US 2008/0079001).
Regarding claim 6, the combination of Son and Yeh et al. references shows a shift register comprising all the aspects of the present invention except the electrostatic 
Umezaki et al.’s figures 37A and 37B shows electrostatic discharge unit made up of transistor connected diodes which is functionally equivalent to a discrete diode.  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have Yeh et al.’s discrete diodes substituted with transistor connected diodes because they are functionally equivalent and a substitution of one for the other will not alter the circuit operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In this regard, applicant’s cited prior art has been carefully considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        2/7/2021